— Judgment unanimously affirmed. Memorandum: The trial court properly permitted the People’s expert to testify that defendant’s act of placing a utility belt around the victim’s neck could have had the effect of causing *863her death since that testimony was probative of the attempted murder charge. The court’s finding that the pretrial identifications were not the product of impermissibly suggestive police procedures is entitled to great weight and is supported by the record (see, People v Prochilo, 41 NY2d 759, 761; People v Sheirod, 124 AD2d 14, 19, lv denied 70 NY2d 656). The arrest warrant was valid and properly executed in an adjoining county (CPL 120.70 [2] [a]) and the evidence was properly seized from defendant incidental to the arrest (see, People v Smith, 59 NY2d 454, 457-458; People v Marsh, 20 NY2d 98, 102). There was no Payton violation (see, Payton v New York, 445 US 573) because the police entry was pursuant to a valid arrest warrant and with the consent of the owner of the residence. We have considered defendant’s remaining claims and find each one lacking in merit. (Appeal from judgment of Monroe County Court, Wisner, J. — attempted murder, second degree, and other charges.) Present — Dillon, P. J., Denman, Boomer, Green and Davis, JJ.